The opinion of the court was delivered by
BáRRETT, J.
Action of covenant. Motion to dismiss for want of jurisdiction in the justice before whom the suit wras brought, “the title to land being the consideration for said pretended covenant.” The only question presented is, whether the declaration shows -that the title to land is, or is to be, brought in question in *353tbe suit. The consideration of the covenant is not shown by the declaration to be the title to land, but only the giving of a quitclaim deed. The giving of such deed does not import title to land in either party to it. All its terms are satisfied without any title existing in the grantor on which the deed can operate a transfer to the grantee or give the grantee any right or interest in the land described in the deed.
Under the motion, the question of jurisdiction, is to be determined wholly and exclusively on what is shown by the declaration.
The judgment is reversed, and cause remanded.